Citation Nr: 1134291	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-18 845	)	DATE
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim sought. 

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at Board hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In April 2010, the claim was remanded to the RO, via the Appeals Management Center (AMC), for further development.  


FINDING OF FACT

In a July 2011 rating decision, the AMC granted the Veteran's claim for service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression).


CONCLUSION OF LAW

Because the July 2011 grant of entitlement to service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression) represents a full grant of the benefit sought on appeal, the current appeal contains no case or controversy over an issue affecting the provision of benefits by VA over which the Board has jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a).

One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4. The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue. 38 C.F.R. § 20.101(d).

In April 2010, the Board remanded the Veteran's claim for further development, to include affording the Veteran a VA examination.  In a July 2011 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression).

Based on the record, the Board finds that the claim for entitlement to service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression) cannot be considered.  The claim was previously granted by the AMC, which fully resolved the Veteran's appeal.  In other words, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the claim of entitlement to service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression), must be dismissed.








ORDER

The appeal of entitlement to service connection for schizoaffective disorder, bipolar type (previously claimed as panic/anxiety disorder and depression) is dismissed.



		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


